Case 1:19-cr-00346-BLW Document7 Filed 12/12/19 Page 1 of 2

. a .
AO 199A (as modified by the District of Idaho - Rev. 2/2018) Order Setting Conditions of Release Page 1 of _ Z- Pages

 

UNITED STATES DISTRICT COURT

for the

Souther A District of _{ a AL O

United States of America

 

v. -) , -
| CASeuy “ / KE A Ala Lk L / aw) caseno, | | CES o- Bls-|
fj Defendant UJ ) |
ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must.not violate federal, state, or local law. while on release,

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C, § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making _
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
that the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
. Case 1:19-cr-00346-BLW Document? Filed 12/12/19 Page 2 of 2 .
AO 199C (as modified by the District of Idaha - Rev, 2/2018) Advice of Penalties Page L of Le Pages
ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. ;

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than fen years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence youreceive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony —- you will be fined not more than $250,000 or imprisoned not more than two years, or both,

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

| acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions set forth above.

 
 

f Cc Defendant’s Signature

Rith4eld LO

Cin and State

’ Directions to the United States Marshal

{ Soe defendant is ORDERED released after processing.

( The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release, If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

pate: ( & / Jey 14 | As athe

Judicial Officer's Signature

 

Cord, Li dale, US, mrage sta Joey.

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U,S.ATTORNEY U.S. MARSHAL

 

 
